
	

113 HR 1985 IH: Oilheat Efficiency, Renewable Fuel Research and Jobs Training Act of 2013
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1985
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Lance (for
			 himself, Mr. Dent,
			 Mr. Duncan of South Carolina,
			 Mr. Frelinghuysen,
			 Mr. Grimm,
			 Mr. Hanna,
			 Mr. Harris,
			 Mr. Jones,
			 Mr. Runyan,
			 Mr. Smith of New Jersey,
			 Mr. Welch,
			 Mr. Wilson of South Carolina, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the National Oilheat Research Alliance Act of
		  2000 to reauthorize and improve that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oilheat Efficiency, Renewable Fuel
			 Research and Jobs Training Act of 2013.
		2.Findings and
			 purposesSection 702 of the
			 National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law
			 106–469) is amended—
			(1)in paragraph (4), by striking
			 and after the semicolon at the end;
			(2)by striking the period at the end and
			 inserting a semicolon; and
			(3)by adding at the end the following:
				
					(6)consumers of
				oilheat fuel are provided service by thousands of small businesses that are
				unable to individually develop training programs to facilitate the entry of new
				and qualified workers into the oilheat fuel industry;
					(7)small businesses
				and trained employees are in an ideal position—
						(A)to provide
				information to consumers about the benefits of improved efficiency; and
						(B)to encourage
				consumers to value efficiency in energy choices and assist individuals in
				conserving energy;
						(8)additional
				research is necessary—
						(A)to improve oilheat
				fuel equipment; and
						(B)to develop
				domestic renewable resources that can be used to safely and affordably heat
				homes;
						(9)since there are no
				Federal resources available to assist the oilheat fuel industry, it is
				necessary and appropriate to develop a self-funded program dedicated—
						(A)to improving
				efficiency in customer homes;
						(B)to assist
				individuals to gain employment in the oilheat fuel industry; and
						(C)to develop
				domestic renewable resources;
						(10)both consumers of
				oilheat fuel and retailers would benefit from the self-funded program;
				and
					(11)the oilheat fuel
				industry is committed to providing appropriate funding necessary to carry out
				the purposes of this title without passing additional costs on to residential
				consumers.
					.
			3.Definitions
			(a)In
			 generalSection 703 of the
			 National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law
			 106–469) is amended—
				(1)by redesignating
			 paragraphs (3) through (15) as paragraphs (4) through (16),
			 respectively;
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Cost-effectiveThe
				term cost-effective, with respect to a program or activity carried
				out under section 707(f)(4), means that the program or activity meets a total
				resource cost test under which—
							(A)the net present
				value of economic benefits over the life of the program or activity, including
				avoided supply and delivery costs and deferred or avoided investments; is
				greater than
							(B)the net present
				value of the economic costs over the life of the program or activity, including
				program costs and incremental costs borne by the energy
				consumer.
							;
				and
				(3)by striking
			 paragraph (8) (as redesignated in paragraph (1)) and inserting the
			 following:
					
						(8)Oilheat
				fuelThe term oilheat fuel means fuel that—
							(A)is—
								(i)No. 1
				distillate;
								(ii)No. 2 dyed
				distillate;
								(iii)a liquid blended
				with No. 1 distillate or No. 2 dyed distillate; or
								(iv)a
				biobased liquid; and
								(B)is used as a fuel
				for nonindustrial commercial or residential space or hot water
				heating.
							.
				(b)Conforming
			 amendments
				(1)The National
			 Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469)
			 is amended by striking oilheat each place it appears and
			 inserting oilheat fuel.
				(2)Section 704(d) of
			 the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public
			 Law 106–469) is amended in the subsection heading by striking
			 oilheat and inserting
			 oilheat
			 fuel.
				(3)Section 706(c)(2)
			 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended in the paragraph heading by striking
			 oilheat and inserting
			 oilheat
			 fuel.
				(4)Section 707(c) of
			 the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public
			 Law 106–469) is amended in the subsection heading by striking
			 oilheat and inserting
			 oilheat
			 fuel.
				4.Membership
			(a)SelectionSection
			 705 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)Selection
						(1)List
							(A)In
				generalThe Alliance shall provide to the Secretary a list of
				qualified nominees for membership in the Alliance.
							(B)RequirementExcept
				as provided in subsection (c)(1)(C), members of the Alliance shall be
				representatives of the oilheat fuel industry in a State, selected from a list
				of nominees submitted by the qualified State association in the State.
							(2)VacanciesA
				vacancy in the Alliance shall be filled in the same manner as the original
				selection.
						(3)Secretarial
				action
							(A)In
				generalThe Secretary shall have 60 days to review nominees
				provided under paragraph (1).
							(B)Failure to
				ActIf the Secretary takes no action during the 60-day period
				described in subparagraph (A), the nominees shall be considered to be members
				of the
				Alliance.
							.
			(b)RepresentationSection
			 705(b) of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201
			 note; Public Law 106–469) is amended in the matter preceding paragraph (1) by
			 striking qualified industry organization and inserting
			 Alliance.
			(c)Number of
			 membersSection 705(c) of the National Oilheat Research Alliance
			 Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalThe Alliance shall be composed of the following
				members:
							(A)1 member
				representing each State participating in the Alliance.
							(B)5 representatives
				of retail marketers, of whom 1 shall be selected by each of the qualified State
				associations of the 5 States with the highest volume of annual oilheat fuel
				sales.
							(C)5 additional
				representatives of retail marketers.
							(D)21 representatives
				of wholesale distributors.
							(E)6 public members,
				who shall be representatives of significant users of oilheat fuel, the oilheat
				fuel research community, State energy officials, or other groups with expertise
				in oilheat fuel, including consumer and low-income advocacy
				groups.
							;
				and
				(2)in paragraph (2),
			 by striking the qualified industry organization or.
				5.Functions
			(a)Renewable fuel
			 researchSection 706(a)(3)(B)(i)(I) of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 amended by inserting before the semicolon at the end the following: ,
			 including research to develop renewable fuels and to examine the compatibility
			 of different renewable fuels with oilheat fuel utilization equipment, with
			 priority given to research on the development and use of advanced
			 biofuels.
			(b)Biennial
			 budgetsSection 706(e) of the National Oilheat Research Alliance
			 Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Publication of
				proposed budgetNot later than August 1, 2013, and every 2 years
				thereafter, the Alliance shall, in consultation with the Secretary, develop and
				publish for public review and comment a proposed biennial budget for the next 2
				calendar years, including the probable operating and planning costs of all
				programs, projects, and contracts and other
				agreements.
						;
				and
				(2)by striking
			 paragraph (4) and inserting the following:
					
						(4)Implementation
							(A)In
				generalThe Alliance shall not implement a proposed budget until
				the expiration of 60 days after submitting the proposed budget to the
				Secretary.
							(B)Recommendations
				for changes by Secretary
								(i)In
				generalThe Secretary may recommend to the Alliance changes to
				the budget programs and activities of the Alliance that the Secretary considers
				appropriate.
								(ii)Response by
				allianceNot later than 30 days after the receipt of any
				recommendations made under clause (i), the Alliance shall submit to the
				Secretary a final budget for the next 2 calendar years that incorporates or
				includes a description of the response of the Alliance to any changes
				recommended under clause
				(i).
								.
				6.Assessments
			(a)In
			 generalSection 707 of the
			 National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law
			 106–469) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)Rate
							(1)In
				generalThe assessment rate for calendar years 2013 and 2014
				shall be equal to 2/10 of 1 cent per gallon of oilheat
				fuel.
							(2)Subsequent
				assessmentsSubject to paragraph (3), effective beginning with
				calendar year 2015, the annual assessment rate shall be sufficient to cover the
				costs of the plans and programs developed by the Alliance.
							(3)Limitations on
				increase
								(A)In
				generalThe annual assessment shall not exceed
				1/2 of 1 cent per gallon of oilheat fuel.
								(B)LimitationThe
				annual assessment may not change by more than 1/10 of 1
				cent per gallon of oilheat fuel in any 12 month-period.
								(C)ApprovalNo
				increase in the assessment may occur unless—
									(i)the increase is
				approved by 3/4 of the members voting at a regularly
				scheduled meeting of the Alliance; and
									(ii)at least 90 days
				before the date of the meeting of the Alliance, the Alliance provides notice of
				the proposed increase to the Committee on Energy and Natural Resources of the
				Senate and the Committee on Energy and Commerce of the House of
				Representatives.
									;
				and
				(2)in subsection (b), by adding at the end the
			 following:
					
						(8)Prohibition on
				pass throughNone of the assessments collected under this title
				may be passed through or otherwise required to be paid by residential consumers
				of oilheat
				fuel.
						.
				(b)Funds made
			 available to qualified State associationsSection 707(e)(2) of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 amended by adding at the end the following:
				
					(B)Separate
				accountsAs a condition of
				receipt of funds made available to a qualified State association under this
				title, the qualified State association shall deposit the funds in an account
				that is separate from other funds of the qualified State
				association.
					.
			(c)AdministrationSection 707 of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 amended by adding at the end the following:
				
					(f)Use of
				Assessments
						(1)In
				generalNotwithstanding any
				other provision of this title, the Secretary and the Alliance shall ensure that
				assessments collected for each calendar year under this title are allocated and
				used in accordance with this subsection.
						(2)Research,
				development, and demonstration
							(A)In
				generalThe Alliance shall
				ensure that not less than 30 percent of the assessments collected for each
				calendar year under this title are used by qualified State associations or the
				Alliance to conduct research, development, and demonstration activities
				relating to oilheat fuel, including the development of energy-efficient heating
				and the transition and facilitation of the entry of energy efficient heating
				systems into the marketplace.
							(B)CoordinationThe
				Alliance shall coordinate with the Secretary to develop priorities for the use
				of assessments under this paragraph.
							(C)PlanThe
				Alliance shall develop a coordinated research plan to carry out research
				programs and activities under this section.
							(D)Report
								(i)In
				generalNo later than 1 year after date of enactment of this
				subsection, the Alliance shall prepare a report on the use of biofuels in
				oilheat fuel utilization equipment.
								(ii)ContentsThe
				report required under clause (i) shall—
									(I)provide
				information on the environmental benefits, economic benefits, and any technical
				limitations on the use of biofuels in oilheat fuel utilization equipment;
				and
									(II)describe market
				acceptance of the fuel, and information on State and local governments that are
				encouraging the use of biofuels in oilheat fuel utilization equipment.
									(iii)CopiesThe
				Alliance shall submit a copy of the report required under clause (i) to—
									(I)Congress;
									(II)the Governor of
				each State, and other appropriate State leaders, in which the Alliance is
				operating; and
									(III)the
				Administrator of the Environmental Protection Agency.
									(E)Consumer
				education materialsThe Alliance, in conjunction with an
				institution or organization engaged in biofuels research, shall develop
				consumer education materials describing the benefits of using biofuels as or in
				oilheat fuel based on the technical information developed in the report
				required under subparagraph (D) and other information generally
				available.
							(3)Cost
				sharing
							(A)In
				generalIn carrying out a research, development, demonstration,
				or commercial application program or activity that is commenced after the date
				of enactment of this subsection, the Alliance shall require cost-sharing in
				accordance with this section.
							(B)Research and
				development
								(i)In
				generalExcept as provided in clauses (ii) and (iii), the
				Alliance shall require that not less than 20 percent of the cost of a research
				or development program or activity described in subparagraph (A) to be provided
				by a source other than the Alliance.
								(ii)ExclusionClause
				(i) shall not apply to a research or development program or activity described
				in subparagraph (A) that is of a basic or fundamental nature, as determined by
				the Alliance.
								(iii)ReductionThe
				Alliance may reduce or eliminate the requirement of clause (i) for a research
				and development program or activity of an applied nature if the Alliance
				determines that the reduction is necessary and appropriate.
								(C)Demonstration
				and commercial applicationThe Alliance shall require that not
				less than 50 percent of the cost of a demonstration or commercial application
				program or activity described in subparagraph (A) to be provided by a source
				other than the Alliance.
							(4)Heating oil
				efficiency and upgrade program
							(A)In
				generalThe Alliance shall ensure that not less than 15 percent
				of the assessments collected for each calendar year under this title are used
				by qualified State associations or the Alliance to carry out programs to assist
				consumers—
								(i)to
				make cost-effective upgrades to more fuel efficient heating oil systems or
				otherwise make cost-effective modifications to an existing heating system to
				improve the efficiency of the system;
								(ii)to improve energy
				efficiency or reduce energy consumption through cost-effective energy
				efficiency programs for consumers; or
								(iii)to improve the
				safe operation of a heating system.
								(B)PlanThe
				Alliance shall, to the maximum extent practicable, coordinate, develop, and
				implement the programs and activities of the Alliance in conjunction with
				existing State energy efficiency program administrators.
							(C)Administration
								(i)In
				generalIn carrying out this paragraph, the Alliance shall, to
				the maximum extent practicable, ensure that heating system conversion
				assistance is coordinated with, and developed after consultation with, persons
				or organizations responsible for administering—
									(I)the low-income
				home energy assistance program established under the Low-Income Home Energy
				Assistance Act of 1981 (42 U.S.C. 8621 et seq.);
									(II)the
				Weatherization Assistance Program for Low-Income Persons established under part
				A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
				seq.); or
									(III)other energy
				efficiency programs administered by the State or other parties in the
				State.
									(ii)Distribution of
				fundsThe Alliance shall ensure that funds distributed to carry
				out this paragraph are—
									(I)distributed
				equitably to States based on the proportional contributions of the States
				through collected assessments;
									(II)used to
				supplement (and not supplant) State or alternative sources of funding for
				energy efficiency programs; and
									(III)used only to
				carry out this paragraph.
									(5)Consumer
				education, safety, and trainingThe Alliance shall ensure that
				not more than 30 percent of the assessments collected for each calendar year
				under this title are used—
							(A)to conduct
				consumer education activities relating to oilheat fuel, including providing
				information to consumers on—
								(i)energy
				conservation strategies;
								(ii)safety;
								(iii)new technologies
				that reduce consumption or improve safety and comfort;
								(iv)the use of
				biofuels blends; and
								(v)Federal, State,
				and local programs designed to assist oilheat fuel consumers;
								(B)to conduct worker
				safety and training activities relating to oilheat fuel, including energy
				efficiency training (including classes to obtain Building Performance Institute
				or Residential Energy Services Network certification);
							(C)to carry out other
				activities recommended by the Secretary; or
							(D)to the maximum
				extent practicable, a data collection process established, in collaboration
				with the Secretary or other appropriate Federal agencies, to track equipment,
				service, and related safety issues and to develop measures to improve
				safety.
							(6)Administrative
				costs
							(A)In
				generalThe Alliance shall ensure that not more than 5 percent of
				the assessments collected for each calendar year under this title are used
				for—
								(i)administrative
				costs; or
								(ii)indirect costs
				incurred in carrying out paragraphs (1) through (5).
								(B)AdministrationActivities
				under this section shall be documented pursuant to a transparent process and
				procedures developed in coordination with the Secretary.
							(7)Reports
							(A)Annual
				reports
								(i)In
				generalEach qualified State association or the Alliance shall
				prepare an annual report describing he development and administration of this
				section, and yearly expenditures under this section.
								(ii)ContentsEach
				report required under clause (i) shall include a description of the use of
				proceeds under this section, including a description of—
									(I)advancements made
				in energy-efficient heating systems and biofuel heating oil blends; and
									(II)heating system
				upgrades and modifications and energy efficiency programs funded under this
				section.
									(iii)Verification
									(I)In
				generalThe Alliance shall ensure that an independent third-party
				reviews each report described in clause (i) and verifies the accuracy of the
				report.
									(II)CouncilsIf
				a State has a stakeholder efficiency oversight council, the council shall be
				the entity that reviews and verifies the report of the State association or
				Alliance for the State under clause (i).
									(B)Reports on
				heating oil efficiency and upgrade programAt least once every 3
				years, the Alliance shall prepare a detailed report describing the consumer
				savings, cost-effectiveness of, and the lifetime and annual energy savings
				achieved by heating system upgrades and modifications and energy efficiency
				programs funded under paragraph (4).
							(C)AvailabilityEach
				report, and any subsequent changes to the report, described in this paragraph
				shall be made publically available, with notice of availability provided to the
				Secretary, and posted on the website of the
				Alliance.
							.
			7.Market survey and
			 consumer protectionSection
			 708 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is repealed.
		8.Lobbying
			 restrictionsSection 710 of
			 the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public
			 Law 106–469) is amended—
			(1)by striking No funds and
			 inserting the following:
				
					(a)In
				generalNo
				funds
					;
			(2)by inserting or to lobby
			 after elections; and
			(3)by adding at the
			 end the following:
				
					(b)Assessments
						(1)In
				generalSubject to paragraph (2), no funds derived from
				assessments collected by the Alliance under section 707 shall be used, directly
				or indirectly, to influence Federal, State, or local legislation or elections,
				or the manner of administering of a law.
						(2)InformationThe
				Alliance may use funds described in paragraph (1) to provide information
				requested by a Member of Congress, or an official of any Federal, State, or
				local agency, in the course of the official business of the Member or
				official.
						.
			9.NoncomplianceSection 712 of the National Oilheat Research
			 Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by
			 adding at the end the following:
			
				(g)NoncomplianceIf the Alliance, a qualified State
				association, or any other entity or person violates this title, the Secretary
				shall—
					(1)notify Congress of the noncompliance;
				and
					(2)provide notice of the noncompliance on the
				Alliance
				website.
					.
		10.SunsetSection 713 of the National Oilheat
			 Research, Consumer Education, and Efficiency Act of 2011 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking 9 years and inserting
			 19 years.
		
